Napton, Judge,
delivered the opinion of the court.
This was a suit to recover an attorney’s fee of fifty dollars.
There was no dispute that the services were rendered, and that the fee was a reasonable one; hut the court gave judgment for the defendant on the grounds that there was no written contract made with said school board, and no order entered on the minutes of the board at a regular or stated meeting of said board. The proof was that the attorney was employed verbally.
The judgment will be reversed and the case remanded, with directions that a judgment fot the $50 be entered for the plaintiff;
the other judges concur.